DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 28 April 2022 (“Response”).  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is: “anomaly detector is configured to detect the plurality of fraudulent transactions from a plurality of transactions” in claims 2, 10, and 16.
Because this claim limitation(s) is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. § 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of mitigating risk of fraud, e.g., a certain method of organizing human activity. 
The abstract idea is set forth or described by the following limitations: 
(1)  receiving [ ] information related to a plurality of fraudulent transactions from each of a plurality of entities [ ], wherein each of the plurality of entities provides a consent for sharing the information related to corresponding plurality of fraudulent transactions;
(2) extracting [ ] transaction related to the plurality of fraudulent transactions from a transaction data repository:
(3) generating [ ] one or more patterns in the extracted transaction related to the plurality of fraudulent transactions based on user inputs;
(4) generating [ ] Indicators of Fraudulent Transactions (IOFT) metadata based on the one or more patterns in the information related to the plurality of fraudulent transactions;
(5) determining [ ] one or more confidential data elements related to confidential details from the IOFT metadata based on the one or more patterns in the extracted transaction related to the plurality of fraudulent transactions;
(6) identifying [ ] one or more IOFT data elements from the IOFT metadata, wherein the one or more IOFT data elements comprise transaction details associated with the plurality of fraudulent transactions and excludes the confidential details; 
(7) generating [ ] encrypted IOFT data elements using the one or more IOFT data elements, wherein each of the encrypted IOFT data element is in an encrypted format to prevent the fraud in the trusted network1; and 
(8) transmitting [ ] the encrypted IOFT data elements to the plurality of entities [ ]. 
Limitations (1)–(8) represent at least certain methods of organizing human activity, mental activity, and/or a mathematical concept (e.g., generating encrypted data). Therefore, limitations (1)–(8) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. Particularly, each step is performed by the “computing system,” which is merely using a generic computer to implement the abstract idea. Furthermore, limiting receiving/transmitting to a trusted network is merely limiting the abstract idea, at least in-part, to a particular technological environment.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. Particularly, each step is performed by the “computing system,” which is merely using a generic computer to implement the abstract idea. Furthermore, limiting receiving/transmitting to a trusted network is merely limiting the abstract idea, at least in-part, to a particular technological environment.
Dependent claims 2–8 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, recite additional elements that represent, in addition to elements (1)–(4) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment.
Claims 9–20 contain language similar to claims 1–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–20 are also rejected under 35 U.S.C. § 101. Claims 9–20 do not include additional elements that are sufficient to amount to significantly more than the abstract idea. Particularly, in addition to what is discussed above, the processor, memory/medium, and instructions are a mere recitation of generic computer components used as a tool to implement the abstract idea.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “extracting, by the computing system, transaction related to the plurality of fraudulent transactions from a transaction data repository; generating, by the computing system, one or more patterns in the extracted transaction related to the plurality of fraudulent transactions based on user inputs; [and] determining, by the computing system, one or more confidential data elements related to confidential details from the IOFT metadata based on the one or more patterns in the extracted transaction related to the plurality of fraudulent transactions;” in the application as filed.
Dependent claims 2–8 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 9–20 contain language similar to claims 1–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, in-part, “the one or more patterns in the information related to the plurality of fraudulent transactions,” which lacks antecedent basis in the claim. It is unclear whether “the one or more patterns in the information related to the plurality of fraudulent transactions” refers to the also recited “one or more patterns in the extracted transaction” or to a second instance of one or more patterns.
Dependent claims 2–8 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 9–20 contain language similar to claims 1–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–20 are also rejected under 35 U.S.C. § 112 as being indefinite.
As per claim 2, 10, and 16, the claim limitation “anomaly detector is configured to detect the plurality of fraudulent transactions from a plurality of transactions” invokes 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments
Applicant argues “Applicant respectfully submits that the claims do not recite an abstract idea that falls within any of the above-enumerated groupings, as alleged.” Response 14.
The Examiner respectfully disagrees. The claims are directed to mitigating risk of fraud, which is at least directed to certain methods of organizing human activity (fraud). Furthermore, limitations (1)–(8), as noted above, set forth the abstract idea or steps to achieve mitigating risk of fraud.
Applicant argues the claimed subject matter is integrated into a practical application. Response 22–24. The Examiner is not persuaded, because Applicant does not discuss the additional elements noted above, and show that the additional elements provide a practical application. For example, Applicant argues “the claimed system provides a technological improvement to the field of preventing fraud over a trusted network, specifically generating one or more patterns in the extracted transaction related to the plurality of fraudulent transactions based on user inputs” (Response 24), however, one of ordinary skill would understand such generating to be capable in the human mind and/or using pen and paper, and Applicant’s specification does not disclose the technical implementation details of such “generating.”
Applicant argues the claims recite significantly more than an abstract idea. The Examiner is not persuaded, because Applicant does not discuss the additional elements noted above, and show that the additional elements provide significantly more.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “wherein” clause merely states the intended purpose of encryption, but does not alter the action of “generating [ ] encrypted IOFT data elements …,” and is therefore not afforded patentable weight in the eligibility analysis.